     Case: 1:18-cv-06245 Document #: 27 Filed: 06/03/19 Page 1 of 1 PageID #:84

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Ancel Montenelli
                                     Plaintiff,
v.                                                     Case No.: 1:18−cv−06245
                                                       Honorable John Robert Blakey
El Canton Regio Corporation
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 3, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
5/16/19. As stated in open court, Plaintiffs Amended Motion for Default Judgment [25] is
granted in part and denied in part. Based upon Defendants default and Plaintiffs offer of
proof, the Court finds that money damages provide an adequate remedy at law and
therefore denies without prejudice all other relief at this time. The Clerk is directed to
enter default judgment in favor of Plaintiff Ancel Montenelli and against Defendant El
Canton Regio Corporation in the amount of $14,063.05. The Court finds no reason for
delay of this final judgment and orders Plaintiff to serve a copy of this Order on
Defendants registered agent. Civil case terminated. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
